DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/18/2021. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with ALEX HOBSON (Reg. no. 57173) on 11/24/2021.
The application has been amended as follows: 

Claim 1, 19 and 20 have been amended as follows:


Claim 19 line 2, after "at least 3”, delete “m”, and insert --meters--.
Claim 20 line 2, after "at least 10”, delete “m”, and insert --meters--.


Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the closest prior art of record  U.S Publication 2013/0043678 A1 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
“A geothermal energy system including: a Catherine Wheel that spins around an axle and comprising: a plurality of wheel arms configured around an axle, wherein each of the plurality of wheel arms comprises: a radial portion; a fin portion, wherein the radial portion extends radially out from an axle end and wherein the fin portion extends from the radial portion at an offset angle to an exhaust end an arm conduit extending within the wheel arm to said exhaust end;” in combination with, whole structure of Catherine Wheel , a turbine positionedwithin the arm conduit; wherein a first working fluid flows through the arm 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
November 29, 2021